Shea, J.,
with whom Callahan and Covello, Js., join, dissenting. I agree with Part I of the majority opinion that the decision of the review division was final and thus appealable. I also agree with the conclusion reached in Part II that the plaintiffs contacts with Connecticut were sufficient to support the exercise of jurisdiction by the workers’ compensation commissioner in this state. Since Connecticut is an appropriate forum, it would follow that procedural provisions of our workers’ compensation statutes, such as the conclusive presumption of compensability created by General Statutes § 31-297, should apply.
I disagree, however, with the portion of Part II that holds the substantive provisions of Connecticut workers’ compensation statutes, which provide a higher level of benefits for an injured employee than those of New Jersey, to be the proper choice of law for the determi*196nation of a dispute over the amount of compensation to be paid by a New Jersey employer to its employee, who resides and spends most of his working time in that state. “The rights and liabilities of the parties with respect to an issue in tort are determined by the local law of the state which, with respect to that issue, has the most significant relationship to the occurrence and the parties . . . .”1 Restatement (Second), Conflict of Laws § 145 (1). We adopted this principle in O’Con-nor v. O’Connor, 201 Conn. 632, 650-51, 519 A.2d 13 (1986), and abandoned the traditional doctrine of lex loci delicti. Workers’ compensation cases are classified as “wrongs” by the Restatement and thus present an “issue in tort.” 1 Restatement (Second), Conflict of Laws § 145 (1), and see §§ 181 through 185.1 The “most significant relationship” criterion would also be applicable if workers’ compensation rights were treated as part of the employment contract. Id., § 188 (1).
It cannot reasonably be contended that the relationship of Connecticut to the issue involved in this case, the amount of compensation the claimant should receive for his injuries, is more significant than that of New Jersey. The nexus with Connecticut is based upon the circumstance that his injury occurred in this state and that 35 to 40 percent of his employment time was spent in making deliveries within or in driving through this state in order to deliver ink at locations in other New England states. Presumably his working time in New Jersey was greater in amount. The plaintiff resided in New Jersey with his family. After the accident in which he was injured, he drove to a hospital in New Jersey for medical treatment, having *197received no such treatment in this state. His employer is located in New Jersey, where the employment relationship was created.
In Simaitis v. Flood, 182 Conn. 24, 34, 437 A.2d 828 (1980), this court approved the view of Professor Larson that “the applicable law in a workers’ compensation case is the law of the place of the employment relation, because ‘the existence of the employer-employee relation within the state gives the state an interest in controlling the incidents of that relation, one of which incidents is the right to receive and the obligation to pay compensation.’ ” In Simaitis we rejected the rule of lex loci delicti as the governing choice of law principle, reasoning that its application “would bestow upon temporary visitors injured in Connecticut all the relief which the Connecticut compensation act affords, but deny that same relief to Connecticut residents injured while on temporary business outside the state, even when all other incidents of the employment . . . are in Connecticut.” Id., 29-30. By holding Connecticut law to supersede New Jersey law with respect to the amount of compensation to be paid in this case, the opinion implicitly overrules Simaitis sub silentio with respect to its implicit holding that the substantive law of the state with the most significant relationship should control and that the interest of a state in the employment relationship is more significant than any interest arising from the site of an accident. See O’Connor v. O’Connor, supra, 638.
The opinion does not weigh the relative interests of Connecticut and New Jersey in this workers’ compensation dispute. Implicitly it abandons the most significant relationship criterion for resolving a conflict of laws in workers’ compensation cases and substitutes a rule allowing a claimant to maximize his benefits to the extent permitted by any forum that may have jurisdiction.
*198It is a strange rule of law that would give to one party to a legal controversy the right to choose the rule of substantive law to be applied in deciding it simply because, as the claimant, he can select a forum in any state having a sufficient interest to satisfy jurisdictional requirements. Despite its incongruity with conflict of laws theory, however, the rule may be justified in circumstances where a significant interest of one of the potential forum states may be adversely affected if the law of another state under orthodox conflict principles must govern. For example, if New Jersey had provided no workers’ compensation for this claimant’s injury and he had required medical treatment in this state when he was injured, Connecticut would have a substantial interest in assuring payment of his medical expenses and other needed support while he remained here. The state having the more significant interest with respect to the medical payment aspect of workers’ compensation law must certainly be the one whose citizenry would have to bear those expenses in some way or other if they were not borne by the employer.
This claimant, however, received no medical treatment in Connecticut, but drove himself to a hospital emergency room in New Jersey. There is no dispute about payment of his medical expenses or his eligibility for workers’ compensation benefits to the extent provided by New Jersey law. The claimant has already received this allowance. The only remaining issue is whether this court should defer to New Jersey’s primary interest in setting the appropriate level of compensation benefits to be paid by a New Jersey employer to a resident employee who spends most of his working time in that state. I fail to perceive what interest of Connecticut can justify overriding New Jersey’s determination of the appropriate level of compensation benefits for New Jersey employers and their employees.
*199The majority argues that Connecticut has an interest to assure that out-of-state employees who suffer compensable injuries within our borders receive the maximum benefits available when this state is chosen as the forum, regardless of New Jersey’s great interest in setting the benefit levels to be paid by New Jersey employers to their employees, which undoubtedly have an impact on labor costs in that state.2 If maximization of the claimant’s recovery is the appropriate conflict of laws criterion in workers’ compensation cases, one may well inquire why it should be confined to this area of the law, as the majority presumably intend, rather than extended to other actions, such as ordinary tort litigation, in which similar conflicts arise. Should Connecticut thus become a mecca for claimants from all corners of the world, provided there exists a sufficient jurisdictional basis for our courts to entertain the litigation?
The majority’s argument for maximizing the claimant’s benefits as the governing conflict of laws principle is not advanced by referring to the “remedial purpose of our Workers’ Compensation Act,” because the New Jersey act undoubtedly has the same remedial purpose. All legislation is remedial in that it is intended to change existing law, but there is not the slightest suggestion in our Workers’ Compensation Act that it was intended to supersede similar statutes of other states having more significant interests in the employment relationship simply because our enactment provides higher benefits.
Accordingly, I dissent.

 The only “choice of law” questions in workers’ compensation cases on which the Second Restatement of Conflict of Laws explicitly takes a position are with respect to actions for tort or wrongful death by an employee who is eligible for a workers’ compensation award. 1 Restatement (Second), Conflict of Laws §§ 184, 185.


 The rule espoused by the majority will also make it difficult for insurers to underwrite workers’ compensation coverage for employers whose employees travel out-of-state frequently, because the level of benefits to be underwritten will be uncertain.